Exhibit 10.1

OPTION CANCELLATION AGREEMENT

December 27, 2012

Dear Tim Ruane,

This letter relates to the nonqualified stock option to acquire 2,844,374 shares
of InSite Vision Incorporated (“Company”) common stock granted to you on
December 1, 2010 (“2010 Option”) pursuant to the Notice of Grant of Stock Option
and Terms and Conditions of Stock Option executed by you and the Company on
December 9, 2010 (“Grant Notice”).

In consideration of the nonqualified stock option to acquire 1,100,000 shares of
Company common stock to be granted to you on December 27, 2012 and the
nonqualified stock option to acquire 244,374 shares of Company common stock to
be granted to you on January 2, 2013 (“New Options”), you agree that a portion
of the 2010 Option in respect of the right to acquire 1,344,374 shares of
Company common stock is hereby cancelled effective as of the date of this letter
(“Cancelled Option”) and that, from and after the date of this letter, you will
have no rights whatsoever with respect to the Cancelled Option.

You further agree that, effective as of the date of this letter, the Grant
Notice will be deemed amended hereby to remove the Cancelled Option from the
Grant Notice such that the Cancelled Option will no longer constitute part of
the 2010 Option.

Except with respect to the cancellation of the Cancelled Option as described
herein, this letter will not affect the 2010 Option or the Grant Notice, which
will otherwise remain in effect in accordance with their terms.

 

Sincerely,

        /s/ Lou Drapeau            

Lou Drapeau Chief Financial Officer

 

Acknowledged and Agreed:

          /s/ Timothy Ruane

  Date: December 27, 2012 Timothy Ruane              